
	
		II
		111th CONGRESS
		2d Session
		S. 3613
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2010
			Mr. Grassley (for
			 himself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To direct the Secretary of Agriculture to convey certain
		  federally owned land located in Story County, Iowa. 
	
	
		1.Purposes and
			 definitions
			(a)PurposesThe purposes of this Act are—
				(1)to direct the
			 conveyance of approximately 44 acres, more or less, of federally owned land
			 administered by the Agricultural Research Service to the City of Ames, Iowa;
			 and
				(2)to authorize the
			 use of the funds derived from the conveyance to purchase replacement land and
			 for other purposes relating to the National Animal Disease Center.
				(b)DefinitionsIn this Act:
				(1)CityThe
			 term City means the City of Ames, Iowa, and its assigns.
				(2)PropertyThe
			 term Property means approximately 44 acres, more or less, of the
			 federally owned land comprising part of the National Animal Disease Center,
			 which—
					(A)was acquired by
			 the United States in 1951 within sec. 1, T. 83 N., R. 24 W., Fifth Principal
			 Meridian; and
					(B)is generally
			 located on 13th Street in the City.
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				2.Property
			 conveyance
			(a)In
			 generalOn receipt of the consideration and cost reimbursement
			 provided in this Act, the Secretary shall convey and quitclaim to the City, all
			 rights, title, and interests of the United States in the Property subject to
			 easements and rights of record and such other reservations, terms, and
			 conditions as the Secretary may prescribe.
			(b)Consideration
				(1)In
			 generalAs consideration for the conveyance authorized by this
			 Act, the City shall pay to the Secretary an amount in cash equal to the market
			 value of the Property.
				(2)Appraisal
					(A)In
			 generalTo determine the market value of the Property, the
			 Secretary shall have the Property appraised for the highest and best use of the
			 Property in conformity with the Uniform Appraisal Standards for Federal Land
			 Acquisitions developed by the Interagency Land Acquisition Conference.
					(B)RequirementsThe
			 appraisal shall be subject to review and approval by the Secretary, and the
			 approved appraisal shall at all times be the Property of the United
			 States.
					(c)CorrectionsWith
			 the agreement of the City, the Secretary may make minor corrections or
			 modifications to the legal description of the Property or configure the
			 Property to facilitate conveyance.
			(d)Costs
				(1)In
			 generalExcept as provided in paragraph (2), the City shall at
			 closing pay or reimburse the Secretary, as appropriate, for the reasonable
			 transaction and administrative costs incurred by the Secretary associated with
			 the conveyance authorized by this Act, including personnel costs directly
			 attributable to the transaction, and the transactional costs of appraisal,
			 survey, title review, hazardous substances examination, and closing
			 costs.
				(2)Attorneys’
			 feesThe City and the Secretary shall each bear their own
			 attorneys’ fees.
				(e)Hazardous
			 materials
				(1)In
			 generalFor the conveyance authorized by this Act, the Secretary
			 shall meet disclosure requirements for hazardous substances, but shall
			 otherwise not be required to remediate or abate those substances or any other
			 hazardous pollutants, contaminants, or waste that might be present on the
			 Property at the time of closing.
				(2)Lead-based
			 paint or asbestos-containing building materials
					(A)In
			 generalNotwithstanding any provision of law relating to the
			 mitigation or abatement of lead-based paint or asbestos-containing building
			 materials and except as provided in subparagraph (B), the Secretary shall not
			 be required to mitigate or abate any lead-based paint or asbestos-containing
			 building materials present on the Property at the time of closing.
					(B)RequirementsIf
			 the Property has lead-based paint or asbestos-containing building materials,
			 the Secretary shall—
						(i)provide notice to
			 the City of the presence of the lead-based paint or asbestos-containing
			 building materials; and
						(ii)obtain written
			 assurance from the City that the City will comply with applicable Federal,
			 State, and local laws relating to the management of the lead-based paint and
			 asbestos-containing building materials.
						(f)Other
			 termsThe Secretary and the City may agree on such additional
			 terms as may be mutually acceptable and that are not inconsistent with the
			 provisions of this Act.
			3.Receipts
			(a)In
			 generalThe Secretary shall deposit all funds received from the
			 conveyance authorized under this Act, including the market value consideration
			 and the reimbursement for costs, into the Treasury of the United States to be
			 credited to the appropriation for the Agricultural Research Service.
			(b)Use of
			 fundsNotwithstanding any limitation in applicable appropriation
			 Acts for the Department of Agriculture or the Agricultural Research Service,
			 all funds deposited into the Treasury pursuant to subsection (a) shall—
				(1)be available to
			 the Secretary until expended, without further appropriation, for the
			 acquisition of land and interests in land and other related purposes of the
			 National Animal Disease Center; and
				(2)be considered to
			 authorize the acquisition of land for the purposes of section 11 of the Act of
			 August 3, 1956 (7 U.S.C. 428a).
				
